COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


IFTIKHAR H. SAIYED
                                                                MEMORANDUM OPINION *
v.     Record No. 0761-10-4                                         PER CURIAM
                                                                  DECEMBER 21, 2010
VIRGINIA EMPLOYMENT COMMISSION


                 FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                               Donald M. Haddock, Judge

                 (Iftikhar H. Saiyed, pro se, on brief).

                 No brief for appellee.


       Iftikhar H. Saiyed appeals a decision of the Circuit Court of the City of Alexandria (trial

court) finding he was not entitled to unemployment compensation benefits from October 26,

2008, to January 3, 2009. We have reviewed the record, the circuit court’s order, and the

Virginia Employment Commission’s (VEC) opinion. We find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the VEC in its final opinion and affirmed by the

circuit court. See In Re Iftikhar H. Saiyed, Decision No. 87349-C (June 15, 2009); Saiyed v. Va.

Emp’t Comm’n, Case No. CL09003072 (Mar. 17, 2010). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.